DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claim 16, the claim language is unclear about whether the first safety device and the second safety device are the same structure, which is different than a safety device in a first configuration and a second configuration.  At present, the best-deemed interpretation has been applied in the prior art rejection below.  Claims 17-20 stand rejected due to dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (U.S. Patent 8,740,267 B1).
With regards to Claim 1, Wilson discloses a safety system [Figures 2-11] including:
A vehicle (F); and
A safety device (10) includes a first arm [e.g., one of (14, 18, 22, 26)] and a second arm [e.g., another of (14, 18, 22, 26)], wherein the safety device is moveable between a first position and a second position, and wherein when the safety device is in the first position, the first arm and the second arm are coupled to an exterior of the vehicle [e.g., Figures 7-8] and when the safety device is in the second position the safety device is spaced a distance away from the vehicle [e.g., Figures 2-3].
With regards to Claim 2, Wilson discloses the safety device (10) is moveable between a stored position [e.g., Figure 8], the first position [e.g., Figures 4, 5, or 6], and the second position [e.g., Figure 3], wherein when the safety device is in the stored position the safety device is carried by the vehicle [e.g., Figure 8].
With regards to Claim 3, Wilson discloses the safety device (10) is in the second position, the safety device is free standing [e.g., Figure 8].
With regards to Claim 4, Wilson discloses the safety device (10) further includes: a bracket [e.g., (40, 42) or (34, 36, 38)], wherein the first arm and the second arm are coupled to the bracket [note Figure 3].
With regards to Claim 5, Wilson discloses the first arm is angled relative to the second arm [note Figures 3-8].
With regards to Claim 6, Wilson discloses the safety device (10) further including: a bracket support [e.g., (26)] coupled to the bracket, wherein the bracket support, the first arm, and the second arm stand the safety device [note Figure 3].
With regards to Claim 7, Wilson discloses the bracket [e.g., (40, 42)] further includes a first surface [e.g., Figure 3: sides of (40) attached to first and second arms]; and a second surface [e.g., (42) or bottom side of (40)] opposite the first surface, wherein the first arm and the second arm are coupled to the first surface and wherein the bracket support being coupled to the second surface [note Figure 3].
With regards to Claim 8, Wilson discloses the bracket [e.g., (40, 42)] further including: a first arm holder [note Figure 3: fasteners on (40, 42)] extending from the first surface; and a second arm holder [note Figure 3: fasteners on (40, 42)] extending from the first surface, wherein the first arm holder retains the first arm and the second arm holder retains the second arm [note Figure 3].
With regards to Claim 11, Wilson discloses the first arm including a first light source (50), and wherein the second arm includes a first light source (50).
With regards to Claim 12, Wilson discloses the first arm including a first side; a second side opposite the first side [note Figure 9]; and a second light source (50), wherein the first light source of the first arm is on the first side of the first arm and the second light source of the first arm is on the second side of the first arm; and wherein the second arm further includes a first side; a second side opposite the first side [note Figure 9]; and a third light source (50) and a fourth light source (50), wherein the third light source of the second arm is on the first side of the second arm, and wherein the fourth light source of the second arm is on the second side of the second arm [note Figure 9].
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greves (U.S. Patent 7,370,602 B2).
With regards to Claim 16, as best understood given the 112 rejection above, Greves discloses a method for creating a safety device [Figure 1-57] including:
Removing a first arm [e.g., (160)] in a stored position from a vehicle [e.g., trunk];
Removing a second arm [e.g., (180)] in a stored position from the vehicle [e.g., trunk];
Coupling the first arm and the second arm to an exterior of the vehicle [e.g., Figures 15-16], wherein the first arm and the second arm are adapted to form a first safety device when coupled to the vehicle [note Figures 15-16];
De-coupling the first arm and the second arm from the exterior of the vehicle [note taking off of vehicle in Figures 15-16];
Coupling the first arm to the second arm thereby form a second safety device [note Figure 14]; and
Placing the second safety device at a first location that is a distance away from the vehicle [note Figure 14].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. Patent 8,740,267 B1).
With regards to Claim 13, Wilson discloses the claimed invention as cited above.  In addition, Wilson teaches a battery [Figure 9: via (52, 58) – “truck’s power source” = battery] in electrical communication with first/second light sources and third/fourth light sources respectively of the first/second arms [Column 5, Lines 3-21], but does not specifically teach a battery in electrical communication with the first light source of the first and the second light source of the first arm, wherein the second arm further includes a battery in electrical communication with the third light source of the second arm and the fourth light source of the second arm.
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the safety system of Wilson to have incorporated well-established batteries each for the first/second arms to respectively power the first/second and third/fourth light sources, so as to provide greater functionality, such as providing additional/emergency lighting when the vehicle is turned off or is out of power.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Greves (U.S. Patent 7,370,602 B2) as applied to Claim 16 above, and further in view of Wilson (U.S. Patent 8,740,267 B1).
With regard to Claims 17-18, Greves discloses the claimed invention as cited above, but does not specifically teach illuminating a first area with a first light source on the first arm (re: Claim 17) and illuminating a different second area with a different second light source on the first arm (re: Claim 18).
Wilson teaches a safety device [note Figures 2-11], wherein first and second light sources (50) are mounted on an arm [e.g., (14, 18, 22, 26)] that respectively illuminate different first and second areas [note Figure 9].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the method for creating a safety light/first arm of Greves to have incorporated first and second light sources to respectively illuminate a first area and a different second light area, as taught in principle by Wilson, in order to provide clearer visibility in darker environments and thus promote safety.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Greves (U.S. Patent 7,370,602 B2).
With regards to Claim 19, Greves discloses the claimed invention as cited above, but does not specifically teach moving the second safety device from the first location to a different second location that is a different second distance away from the vehicle.
However, it would have been obvious to one ordinarily skilled in the art at the time of invention to have moved the second safety device of Greves [e.g., Figure 14] from the first location to a different second location that is different a second distance away from the vehicle, in order to provide warning to various traffic as needed.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Greves (U.S. Patent 7,370,602 B2) as applied to Claim 16 above, and further in view of Colip (U.S. Patent 6,785,991 B2).
With regards to Claim 20, Greves discloses the claimed invention as cited above, but does not specifically teach coupling the first arm and the second arm to a bracket; coupling the bracket to a bracket support; and standing the second safety device, wherein the first arm, the second arm, and the bracket support contact a surface.
Colip discloses a safety device [note Figures 1-11] including coupling a first arm [e.g., (25) or (25, 29)] and a second arm [e.g., (27)] to a bracket [e.g., (23)]; coupling the bracket to a bracket support [e.g., (40, 41)]; and standing the safety device, wherein the first arm, the second arm, and the bracket support contact a surface [note Figures 1-11 and Column 5, Lines 37-57].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the safety device of Greeves to have coupled the first and second arms to a bracket, coupling the bracket to a bracket support, such that the second safety device of the first arm, the second arm, and the bracket support contact a surface, as taught in principle by Colip, in order to provide stronger stability/securing as needed via the bracket/bracket support to a surface.
Allowable Subject Matter
Claims 9-10 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to Dependent Claims 9 and 14, the Applicant has sufficiently claimed and defined the safety system, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed in the preceding base claims and therein to:
Dependent Claim 9 (Claim 10 depends on): the first arm holder includes a first channel that retains the first arm and the second arm holder includes a second channel that retains the second arm; and
Dependent Claim 14 (Claim 15 depends on): when the safety device is in the second position, the safety device further comprises: a bracket including a first surface and a second surface opposite the first surface, wherein the first arm and the second arm are coupled to the first surface of the bracket, wherein the first light source of the first arm and the third light source of the second arm face toward the first surface of the bracket, and wherein the second light source of the first arm and the fourth light source of the second arm face away from the first surface of the bracket.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but is not considered exhaustive:
U.S. Publication 2016/0347247 A1 to Espey et al. that teaches a safety light system mountable to a vehicle; and
U.S. Patent 9,745,706 B2 to Baban et al. that teaches a safety warning light mounted close to a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Friday, June 17, 2022

/Jason M Han/Primary Examiner, Art Unit 2875